DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi (US20170029156A1), Van Hove (US10864671B2) and further in view of Nakajima (US20050011892A1).

Regarding claim 1, Eguchi teaches a synthetic resin multilayer bottle comprising (Fig. 1 shows the container 1): 
an outer shell bottle which has a cylindrical outer opening part (Fig. 1 shows body 3 with a cylindrical mouth 9), a shoulder part connected to the outer opening part (Fig. 2a shows the shoulder part 17 connected to the mouth 9), a trunk part connected to the shoulder part, a bottom part connected to the trunk part, and a ground contact part connected to the bottom part (see annotated fig. 3 below of Eguci for the trunk part connected to shoulder part 17 as seen in fig, 2a and bottom part connected to the trunk part and group contact part connected to the bottom part), and which is capable of restoring an original shape thereof from deformation caused by pressing (Fig. 5 the outer shell 12 is capable of restoring after compression-0057, Eguchi ); 
an inner container body which has a cylindrical inner opening part provided on an inner circumferential side of the outer opening part of the outer shell bottle, and an inner container main body connected to the inner opening part and shaped along an inner surface shape of the outer shell bottle (see annotated fig.3 of Eguchi for inner container body and inner opening part), and which deforms in response to pressing (since inner container 14 as seen in fig. 4 deforms when the outer shell 12 is pressed-0058, Eguchi); and 
a content composed of a liquid seasoning that contains soy sauce being held in the inner container body (“A delaminatable container as in PTL 2 may be used as a container to store soy sauce and citrus flavored soy sauce, which inhibits deterioration of the contents by not exposing the contents to air.”-0008, Eguchi),
Eguchi does not teach an air channel which is formed between the outer opening part and the inner opening part and through which outside air is introduced between the outer shell bottle and the inner container body.
Van Hove does teach an air channel which is formed between the outer opening part and the inner opening part and through which outside air is introduced between the outer shell bottle and the inner container body (fig. 1A shows the container 2 having the vent 3 with opening 4 formed between the inner and outer opening part 6 which introduces the air between the outer and inner layers 21 and 22). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner and outer opening part disclosed by Eguchi by adding the vent between the inner and outer opening part as disclosed by Van Hove in order to permit the interface of the inner and outer layers and of container to release more evenly upon blowing pressurized gas through said vents. “The container may comprise one or several vents evenly distributed around the lip of the bag-in-container's mouth. Several vents are advantageous as they permit the interface of the inner and outer layers (21) and (22) of the bag-in-container (2) to release more evenly upon blowing pressurized gas through said vents.” (Col.4 lines 39-46)

 Eguchi does not teach wherein the synthetic resin multilayer bottle has oxygen permeability such that, after the inner container body is fully filled with distilled water from which dissolved oxygen has been removed, the inner opening part is sealed, and the distilled water is allowed to stand for 60 days at a temperature of 20°C while keeping the air channel between the outer shell bottle and the inner container body open, the amount of dissolved oxygen in the distilled water is 3 ppm or less.

Nakajima does teach wherein the synthetic resin multilayer bottle has oxygen permeability such that, after the inner container body is fully filled with distilled water from which dissolved oxygen has been removed, the inner opening part is sealed, and the distilled water is allowed to stand for 60 days at a temperature of 20°C while keeping the air channel between the outer shell bottle and the inner container body open, the amount of dissolved oxygen in the distilled water is 3 ppm or less (Fig. 5 shows multilayer container 51 that has outer layer 54 and inner layer 55 that are formed of polyester resin layer and since the claim two of the applicant states that outer shell bottle and inner container body  are composed of polyester resin, Nakajima’s multilayer botte can have oxygen permeability  that are capable of distilling the water and removing the oxygen when inner part is seal and water can be capable to stand for 60 day at  temperature of 20°C while keep the air channel at 3 ppm or less). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of inner and outer shell disclosed by Eguchi by adding the material of inner and outer layer as disclosed by Nakajima in order to improve the gas barrier properties such as controlling oxygen primality. “Polyglycolic acid layer is embedded in a thermoplastic polyester resin layer, and is improved in terms of gas barrier properties, heat resistance, moldability, transparency and durability.” (0001, Nakajima)
Annotated Fig.3 of Eguchi

    PNG
    media_image1.png
    802
    558
    media_image1.png
    Greyscale



Regarding claim 2, the references as applied to claim 1 above discloses all the limitations substantially claimed. Eguchi as modified in claim 1 further teaches wherein the outer shell bottle and the inner container body are composed of a polyester resin (“At the body and bottom of the multilayer container, an outer layer 53 and an inner layer 55 are each formed of a thermoplastic polyester resin layer”-0069, Nakajima).

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi (US20170023156A1), Van Hove (US10864671B2), Nakajima (US20050011892A1), and further in view of Kawai (US20190099738A1).

Regarding claim 3, the references as applied to claim 1 above discloses all the limitations substantially claimed. Eguchi as modified in claim 1 does not teach wherein the inner container body contains an oxygen barrier agent in a range of 3 to 10 percent by mass of a resin constituting the inner container body.
Kawai does teach wherein the inner container body contains an oxygen barrier agent in a range of 3 to 10 percent by mass of a resin constituting the inner container body (“The % content of the particular element in the oxygen absorber composition is preferably 0.1% by mass or more and 50% by mass or less, and more preferably 1.0% by mass or more and 40% by mass or less, with respect to the total quantity (100% by mass) of the iron particle.”- Kawai, 0057). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the oxygen barrier agent as modified in claim 1 by adding the oxygen absorber composition as disclosed by Kawai in order to oxidation of air can be deteriorated. “Since the metal or metal powder thus obtained is immediately deteriorated through oxidation for the most part in the air, the metal or metal powder can be stored in water, as necessary.” (0058, Kawai)

Regarding claim 4, the references as applied to claim 3 above discloses all the limitations substantially claimed. Eguchi as modified in claim 3 further teaches wherein the oxygen barrier agent contains a polyamide-based resin and a deoxidizer (“The % content of the particular element (e.g., aluminum) in the iron contained in the oxygen-absorbing resin composition can be measured, for example, by using an ICP method.”-0057, Kawai. “The oxygen absorber composition according to any one of [1] to [6], wherein the hydrocarbon resin is at least one resin selected from the group consisting of polyolefin resin, polyester resin, polyamide resin, polyvinyl alcohol resin, ethylene-vinyl alcohol copolymer resin, and chlorine-containing resin.” 0023, Kawai).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for relevant prior art.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735    

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735